UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:March 31, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER000-53497 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1ellogg Street, Kennewick, WA99336 (Address of principal executive offices, Zip Code) (509) 736-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox The number of shares of registrant’s common stock outstanding, as of May 11, 2015 was 1,971,934,122. 1 EXPLANATORY NOTE The purpose of this amendment on Form 10-Q/A to Advanced Medical Isotope Corp.'s Quarterly Report on Form 10-Q for the period ended March 31, 2015, filed with the Securities and Exchange Commission onMay 15, 2015is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 Item 6.Exhibits. Exhibit Number Description Form of Non-Statutory Stock Option Agreement (incorporated by reference to Exhibit 10.1 to our Current Report on Form 8-K filed on March 15, 2012). * Certification of Chief Executive Officer pursuant to Section 302 ofthe Sarbanes – Oxley Act of 2002 * Certification of Chief Financial Officer pursuant to Section 302 ofthe Sarbanes – Oxley Act of 2002 * Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350 * Temporary Hardship Exemption 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Extension Schema 101.CAL ** XBRL Taxonomy ExtensionCalculation Linkbase 101.DEF ** XBRL Taxonomy Extension Definition Linkbase 101.LAB ** XBRL Taxonomy Extension Label Linkbase 101.PRE ** XBRL Taxonomy Extension Presentation Linkbase * Previously filed. ** Furnished herewith. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED MEDICAL ISOTOPE CORPORATION Date: May 27 , 2015 By: /s/ James C. Katzaroff Name: James C. Katzaroff Title: Chairman and Chief Executive Officer (Principal Executive Officer) Date: May 27 , 2015 By: /s/ L. Bruce Jolliff Name: L. Bruce Jolliff Title: Chief Financial Officer (Principal Financial and Accounting Officer) 4
